Title: From Thomas Jefferson to Robert Smith, 21 June 1805
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Dear Sir 
                     
                     Washington June 21. 05.
                  
                  Mr. Madison recieved from the Collector of the Customs at Philadelphia, yesterday, capt Kennedy’s information respecting the capture of the Huntress, which substantially ascertains the vessel, the capture, & the port to which she is sent. I do not know what might be the expence of sending a small swift vessel to reclaim her, & to send her on her destination, with some respectable person from hence who knows her. the proportion this expence would bear to the value of the vessel must decide. but I presume that a private owner would in such a case hardly leave his vessel to the common chance of a trial. should you think to send after her, the person will be furnished with a letter from the Secretary of state to the Govr. of Porto Rico, & another from Yrujo. this last would require a week’s notice
                  I recieved from the office yesterday drawings of the medal for Capt Preble. all is well but the size. custom has decided general points in these cases, & I happen to have acquired some knolege of them in the course of my superintending the making all the medals at Paris which were voted by the old Congress during the last war. that for Genl. Washington was 3. I. diameter, as those for crowned heads always are. those for Genl. Gates, Genl. Greene Etc. were 2½ Inches: those for Genl. Morgan, Wayne, Stewart Etc were 2. I. the drawings sent me yesterday were 4. I. diameter. I understand it is to be engraved but still it should be understood to be made from a dye, which is impossible; no dye can by any force be made to impress so large a surface. I believe Indian medals have been engraved as large as this; but taste has never been consulted as to these. I submit these observations to your consideration & salute you affectionately.
                  
                     Th: Jefferson 
                     
                  
               